La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Las controversias trabadas en el caso de autos nos brin-dan la oportunidad de aclarar ciertos aspectos procesales relacionados con los procedimientos sobre reclamaciones de cinco mil dólares ($5,000) o menos de la Regla 60 de Procedimiento Civil, 32 L.P.R.A. Ap. III (en adelante Regla 60). A esos efectos, distinguiremos el proceso sumario de resolver controversias plasmado en la Regla 60 del proce-dimiento ordinario.
I
El 10 de septiembre de 1997, la Asociación de Residen-tes Colinas Metropolitanas, Inc. (en adelante Asociación) presentó en el Tribunal de Primera Instancia una de-manda en cobro de dinero bajo la Regla 60, supra. Alegó que la parte demandada le adeudaba mil novecientos se-senta y seis dólares con veinticinco centavos ($1,966.25) en concepto de cuotas de mantenimiento.(1)
A continuación reseñaremos la trayectoria procesal un poco accidentada de este caso. La Secretaría del tribunal de instancia expidió la notificación-citación el 28 de octu-bre de 1997. En ésta le informó a la parte demandada que la vista en su fondo del caso estaba pautada para el 5 de *93diciembre. La notificación-citación fue remitida por el tribunal el 30 de octubre por correo ordinario a la dirección de la parte demandada. El servicio postal federal la devolvió con la indicación de que el destinatario no tenía buzón (no mail receptable).
Al no haber sido notificado ni citado, el demandado, se-ñor Thillet Rivera, no compareció el 5 de diciembre a la vista. El tribunal entonces procedió a hacer un nuevo se-ñalamiento para el 23 de marzo de 1998, y le concedió a la Asociación quince días para someter un proyecto de notificación-citación. Cinco días antes de la vista, el 18 de marzo, el tribunal, motu proprio, dejó sin efecto el señala-miento y citó a todas las partes para una vista que habría de celebrarse el 13 de abril de 1998. Este cambio tuvo como consecuencia que quedara sin efecto la orden del foro de instancia al demandante de someter un proyecto de notificación-citación. El tribunal envió por correo a todas las partes que aparecían en el epígrafe de la demanda, la notificación con el nuevo señalamiento.
Aparentemente por no haber recibido la notificación-citación, el señor Thillet Rivera tampoco compareció a la vista pautada para el 13 de abril. Ese mismo día, el tribunal señaló la vista por cuarta vez para el 1ro de junio de 1998. También le ordenó a la Asociación someter un pro-yecto de notificación-citación y a la Secretaría a expedirla tan pronto fuera presentada por la parte demandante. Cuatro días después de emitida la orden, el 17 de abril, la Asociación presentó el proyecto de notificación-citación. Sin embargo, para la fecha de la vista de 1ro de junio, la Secretaría del tribunal aún no había efectuado la notifica-ción-citación, por lo que la parte demandada tampoco compareció. Esto ocasionó que se tuviera que señalar nue-vamente la vista, esta vez para el 24 de agosto.
El 16 de junio la Secretaría expidió la notificación-citación presentada por la Asociación en abril. El 10 de agosto, a sólo catorce días de la vista, ésta fue diligenciada *94mediante entrega personal a la parte demandada(2) La parte demandada solicitó la desestimación de la demanda con perjuicio debido a que no se cumplió con el término de quince días que establece la Regla 60, supra, para la cele-bración de la vista en su fondo, contados desde que se dili-gencia la notificación-citación.(3)
En la vista de 24 de agosto de 1998, el tribunal denegó la moción de desestimación y fijó fecha para la conferencia con antelación al juicio y la vista en su fondo. A pesar de que se le concedió a la parte demandada veinte días para contestar la demanda, ésta no contestó hasta el 19 de fe-brero de 1999, prácticamente seis meses después de lo or-denado por el tribunal. Finalmente, la vista se celebró el 15 de noviembre de 1999, y el 21 de enero de 2000, el tribunal dictó sentencia para condenar a la parte demandada al pago de las cuotas de mantenimiento adeudadas a la Aso-ciación, que para esa fecha ascendían a la cantidad de dos mil ciento cuarenta y cinco dólares ($2,145).
Luego que el foro de instancia denegara una moción de reconsideración y determinaciones adicionales de hecho y conclusiones de derecho presentada por la parte deman-dada, ésta acudió al Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). Dicho tribunal revocó la sentencia del tribunal de instancia y desestimó, con perjui-cio, la demanda presentada por la Asociación. Estimó que un demandante no quedaba
... liberado de diligenciar una notificación-citación bajo la Regla 60 dentro del plazo de seis meses, con sólo alegar que la Secretaría no hizo la notificación o se demoró demasiado, si no constan las gestiones de inteligencia hechas por la parte de-*95mandante para hacer que la Secretaría cursara en tiempo tal notificación-citación.
En síntesis, el Tribunal de Circuito entendió que debía aplicar el término de seis meses establecido en la Regla 4.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III (en ade-lante Regla 4.3(b)), para diligenciar el emplazamiento a la notificación-citación de la Regla 60, supra. Razonó que como la demanda se presentó el .10 de septiembre de 1997 y la notificación-citación se diligenció el 10 de agosto de 1998, pasaron once meses sin que la Asociación diligen-ciara la notificación-citación y, al no exponer razones que demostraran que existía justa causa para tal dilación, lo que procedía era desestimar la demanda.(4)
Inconforme, la Asociación acudió ante nos señalando, entre otros, los siguientes errores cometidos por el Tribunal de Circuito:
(1) Incidió al interpretar, resolver y concluir que la notifica-ción-citación contemplada en el procedimiento de la Regla 60 es equivalente al emplazamiento y que, por ende, el plazo de los seis (6) meses dispuesto en la Regla 4.3(b) para su diligen-ciamiento, no es incompatible con el carácter sumario especial de la Regla 60, por lo que le aplica como si se tratara de un trámite ordinario. Como secuela, el plazo para diligenciar la referida notificación-citación se computa desde la fecha en que se presenta la demanda independientemente de que el tribunal de instancia hubiese dispuesto del señalamiento de la vista contemplada en el procedimiento de la Regla 60 más allá de los seis (6) meses desde la fecha de la radicación de la demanda.
(2) Incidió al concluir que no sólo procedía la desestimación por la aplicación de la Regla 4.3(b) de Procedimiento civil, sino que, también, por la Regla 39.2(b) de Procedimiento Civil, [32 L.P.R.A. Ap. III,] al considerar, injustificada la supuesta inac-*96tividad por un periodo mayor a los seis (6) meses, imponién-dole a la peticionaria unos deberes ministeriales propios de las funciones de la Secretaría del tribunal.
Por estar íntimamente relacionados, discutiremos los dos señalamientos de error conjuntamente. Veamos.
rH J-H
El concepto procesal de la Regla 60, supra, tuvo su origen en las cortes especializadas en reclamaciones pequeñas, que comenzaron en Massachussetts y California, y existen actualmente en los distintos sistemas judiciales estatales de Estados Unidos. Su propósito original era simplificar los procedimientos en causas de menor cuantía para así facilitar el acceso al proceso judicial del litigante pobre. Pérez Colón v. Cooperativa de Cafeteros, 103 D.RR. 555, 558-559 (1975). Por lo tanto, la Regla 60, supra, no provino, como la mayoría de nuestras Reglas de Procedimiento Civil, de las reglas federales de procedimiento civil. Esta tiene su origen en la Ley Núm. 10 de 29 de abril de 1921 (en adelante Ley Núm. 10). 32 L.P.R.A. see. 3031 n. Pérez Colón v. Cooperativa de Cafeteros, supra.
La Ley Núm. 10, supra, limitaba la reclamación al cobro de dinero de cien dólares ($100) o menos, y el demandante sólo tenía que presentar un simple escrito en la corte municipal. Éste constituía la demanda. El juez entonces dictaba una orden en la que citaba a las partes interesadas y les notificaba mediante copia de dicho escrito y de su derecho a comparecer a una vista que habría de celebrarse dentro del corto plazo de tres días, si el demandado residía dentro del distrito municipal, y seis días en los demás casos. Si el demandado residía fuera de Puerto Rico, se le citaba mediante edicto y el juicio se celebraba dentro de los cinco días de la publicación del último edicto. Estas vistas se celebraban sin sujeción al calendario. La corte dictaba sentencia el mismo día del juicio o al día siguiente.
*97Los litigantes pagaban en costas sólo un dólar ($1) para un “sello de rentas”, y aun esto podía obviarse mediante la presentación de una declaración jurada, en la que se justi-ficase la imposibilidad de pagarla.
La actual Regla 60, supra, fue enmendada en varias ocasiones a los efectos, entre otros, de incrementar el monto de las reclamaciones que se podían dilucidar bajo ésta y extender el término de notificación al demandado a, por lo menos, quince días antes de la vista. La forma como se podía notificar al demandado también sufrió algunos cambios. Así pues, en 1958 se permitía la notificación por correo, telégrafo o cualquier otro medio de comunicación escrita. En 1978, se cambió para que fuese por correo certificado con acuse de recibo. Un año después, cuando se adoptaron las actuales Reglas de Procedimiento Civil de 1979, se volvió al texto de correo, telégrafo u otro tipo de comunicación escrita. En 1988 se eliminó la mención del telégrafo. Como podrá observarse, actualmente no es necesario el acuse de recibo. Véase J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, pág. 1104.
Pese a las enmiendas sufridas, el propósito primordial de la Regla 60, plasmado ya desde 1921 en la Ley Núm. 10, supra, no ha sufrido cambio sustancial. La referida Regla 60 existe para agilizar y simplificar los procedimientos en acciones de reclamaciones de cuantías pequeñas, para así lograr la facilitación del acceso a los tribunales y una jus-ticia más rápida, justa y económica en este tipo de reclamación.
La Regla 60, supra, establece sólo a grandes rasgos este procedimiento sumario, lo que ha tenido como consecuencia que se hayan generado variaciones entre y dentro de las distintas regiones judiciales del Tribunal de Primera Instancia. Resulta imperativo, pues, que se establezca un procedimiento uniforme para la aplicación y fun-*98cionamiento de la Regla 60, supra, para así darle mayor efectividad al propósito de justicia enmarcado en ella.
HH HH
Debido a su origen y propósito, al procedimiento establecido en la Regla 60, supra, le aplicarán las reglas de procedimiento civil ordinario de forma supletoria, y en tanto y en cuanto éstas sean compatibles con el procedimiento sumario establecido en dicha regla.
La notificación al demandado bajo la Regla 60, supra, se hace a través de una notificación-citación. Esto significa que, además de notificarle al demandado la reclamación en cobro de dinero presentada en su contra, por ese mismo medio se le cita para la vista en su fondo. Esta vista se hará sin sujeción al calendario. La regla especifica que será el Secretario quien inmediatamente notifique y cite al demandado por correo o cualquier otro medio de comunicación por escrito. Claro está, para que el tribunal pueda expedir la notificación-citación, el demandante tiene que suministrar la dirección del demandado.
Cabe señalar que las diferentes regiones judiciales cuentan con formularios distintos de demanda para los casos que se tramitan bajo la citada Regla 60. Estos formularios están hechos de forma que éste pueda cumplimentarse fácilmente por derecho propio por el reclamante. Sin embargo, algunos de éstos no tienen un espacio para la dirección, tanto del demandado como del demandante, a pesar de que esta información es esencial para la tramitación del caso, ya que habilita el que la Secretaría pueda efectuar la notificación-citación al demandado y enviar copia de la citación al demandante.(5)
*99A tenor con la Regla 60, supra, la notificacióncitación no debe ser efectuada con menos de quince días de la fecha de la celebración de la vista en su fondo. Si el demandado comparece a la vista, éste tiene derecho a refutar tanto el derecho al cobro de dinero como cualquier otra cuestión litigiosa. De otra parte, si el demandado no comparece, para poder prevalecer en rebeldía, la parte demandante tiene que demostrarle al tribunal que tiene a su favor una deuda líquida y exigible, que el deudor es el demandado y que la notificación-citación a éste efectivamente se realizó. La comparecencia de la parte demandante a la vista es esencial para que el tribunal pueda determinar si procede dictar sentencia a su favor. Una vez celebrada la vista, si el demandado no tiene una defensa sustancial, no puede refutar la prueba presentada por el demandante o no demuestra que la acción es contraria al interés de la justicia, el tribunal dictará sentencia inmediatamente a favor del demandante.
. El propósito de simplificar los procedimientos y la naturaleza sumaria de la Regla 60, supra, resulta incompatible con algunos de los preceptos de las demás Reglas de Procedimiento Civil. Por ejemplo, en el procedimiento sumario de la referida Regla 60 se prescinde de la contestación a la demanda y del descubrimiento de prueba. Además, éste no considera la presentación de alegaciones tales como la reconvención y demanda contra terceros, entre otras. En cuanto a los dictámenes en rebeldía, éstos han quedado atemperados a la naturaleza de la Regla 60, supra. Así pues, para que un tribunal pueda dictar sentencia en rebeldía, tiene que no sólo cerciorarse que el demandado fue debidamente notificado y citado,(6) sino también *100asegurarse, a base de la prueba aportada por el deman-dante, que éste tiene una reclamación en cobro de dinero contra el demandado que es líquida y exigible. En otras palabras, no puede descansar simplemente en la alegacio-nes, aunque éstas contengan hechos específicos y detalla-dos sobre el particular.
Como podrá observarse, en esto difiere sustancialmente de la sentencia en rebeldía dictada al amparo de los procedimientos ordinarios, donde se dan por admitidos los hechos bien alegados en la demanda, obviando así la necesidad de presentar prueba sobre éstos. Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563, 577 (1997); Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 931 (1996); Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 815-816 (1978). De ahí surge que en el procedimiento bajo la Regla 60, supra, sea indispensable la comparecencia del demandante a la vista en su fondo. Así pues, se balancean los intereses del demandante y el demandado, haciendo menos rigurosa la notificación-citación al demandado, al mismo tiempo que exige del demandante prueba de las alegaciones para que éste pueda obtener una sentencia en rebeldía.(7)
En el acto de la vista, una vez superados estos aspectos de notificación, y cuantía líquida y exigible, el tribunal en-tenderá en todas las cuestiones litigiosas y dictará senten-cia inmediatamente, sin dejar que el caso se prolongue. Así lo exige expresamente la Regla 60, supra.
Otro aspecto importante de este procedimiento sumario es que el demandado no está atado a continuar con el procedimiento bajo la Regla 60, supra, si le demuestra al tribunal que “tiene alguna reclamación sustancial, o [que] en el interés de la justicia” amerita que el caso se vea por la vía ordinaria. Así pues, aunque el caso inicialmente se haya comenzado a tramitar bajo el procedimiento *101sumario de la Regla 60, supra, en etapas posteriores podrá seguirse bajo el procedimiento ordinario si el tribunal así lo determina, ya sea porque el derecho de cobro no surge claro, se necesita hacer descubrimiento de prueba, se tiene una reconvención compulsoria o se necesita añadir un ter-cer demandado, entre otras cosas.(8) Cuando ocurre esta conversión, el juez debe, luego de notificarle a las partes, seguir el curso ordinario.
En el caso de autos se plantea específicamente si se debe aplicar el término de seis meses para diligenciar el emplazamiento dispuesto en la Regla 4.3(b) de Procedi-miento Civil, supra, y el término de desestimación por in-actividad de la Regla 39.2(b), supra, a los casos que se tra-mitan al amparo de la Regla 60, supra.
IV
Los hechos del caso ante nuestra consideración ocurrieron antes de 10 de septiembre de 1997, por lo que la Regla 60 aplicable era la que disponía una cuantía máxima de dos mil dólares ($2,000) excluyendo los intereses.(9) La demanda de la Asociación cumple con el requisito de cuantía, ya que solicitaba el cobro de una suma alegadamente líquida y exigible de mil novecientos sesenta y seis dólares con veinticinco centavos ($1,966.25). Por lo tanto, la demanda presentada por Asociación se podía tramitar bajo el procedimiento de la Regla 60, supra. A esos efectos, el tribunal emitió y envió por correo la notificación-citación al demandado citándolo para la vista en su fondo. La vista se suspendió en varias ocasiones por no haberse podido efec-*102tuar, por distintas razones, la notificación-citación al de-mandado por correo, según establece la regla. Finalmente, se diligenció personalmente. Al ser el diligenciamiento personal el método más efectivo para garantizar que a la parte demandada se le notifica de la reclamación en su contra y de la fecha cuando se celebrará la vista en su fondo, para que pueda comparecer a defenderse, si así lo desea, éste es compatible con la Regla 60, supra; por lo tanto, está per-mitido a pesar de no estar específicamente dispuesto en dicha regla. Véanse: León v. Rest. El Tropical, 154 D.RR. 249 (2001); First Bank of P.R. v. Inmob. Nac., Inc., 144 D.P.R. 901, 916 (1998); Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 610 (1989); Rodríguez v. Nasrallah, 118 D.P.R. 93, 99 (1986).
Debido a las diferencias descritas anteriormente entre el procedimiento de la Regla 60, supra, y el procedimiento ordinario y, más aún, entre el emplazamiento y la notificación-citación, entendemos que el término de seis meses que proveen las citadas Reglas 4.3(b)(10) y 39.2(b)(11) no aplican al procedimiento de la Regla 60, supra.
Sobre la aplicación de la Regla 4.3(b), supra, al procedimiento de la citada Regla 60 hay que tomar en consideración que bajo la Regla 60, supra, no se expide un emplazamiento sino una notificación-citación, y que su diligenciamiento, por su naturaleza, está en manos del propio tribunal, no del demandante. Así lo dispone expresa-*103mente la citada Regla 60: “cuando no se solicite específicamente en la demanda tramitar el caso bajo el procedimiento ordinario prescrito por las reglas, el secreta-rio inmediatamente notificará al demandado por correo o cualquier otro medio de comunicación por escrito”, esta no-tificación incluirá no sólo la demanda, sino también la ci-tación para la vista del caso en su fondo.
De otra parte, en cuanto al término dispuesto por la Regla 39.2(b), supra, sería difícil hablar de inactividad de las partes cuando el control del proceso está mayormente en manos del tribunal. Este procedimiento está concebido de forma sencilla, imponiéndole al tribunal muchos de los deberes que comúnmente recaen sobre las partes en los procesos ordinarios. De esta forma se propician las deman-das por derecho propio que le permiten a las partes tener mayor acceso al foro judicial para dilucidar casos de menor cuantía. Según previamente expresáramos, estos casos no requieren, ni la contestación a la demanda, ni la utiliza-ción de los mecanismos de descubrimiento de prueba, ni las estrictas exigencias del diligenciamiento ordinario de un emplazamiento. Se trata de un procedimiento encami-nado a la solución rápida e inmediata de un asunto sencillo que requiere que la Secretaría del tribunal de instancia actúe con diligencia.(12)
De lo anteriormente expuesto surge con meridiana cla-ridad que en el caso de autos la demora entre la presenta-ción de la demanda y la notificación-citación al demandado no se puede atribuir a la falta de diligencia de la Asociación.
Ahora bien, una vez se notificó personalmente al de-mandado y se celebró la vista de agosto, donde comparecie-*104ron las partes,(13) la naturaleza del procedimiento cambió para convertirse en ordinario. El tribunal le informó al de-mandado que debía contestar en veinte días y que habría una conferencia con antelación al juicio y una vista en su fondo. Luego de una serie de trámites procesales, inclu-yendo varias mociones de desestimación presentadas por el demandado y denegadas por el tribunal, el demandado contestó la demanda el 19 de febrero de 1999.
El tribunal, luego de la contestación a la demanda, con-cedió un breve periodo de descubrimiento de prueba. Todos estos trámites procesales reflejan, sin lugar a dudas, que el tribunal continuó tramitando el caso, luego de la notifica-ción-citación, bajo el procedimiento ordinario de las Reglas de Procedimiento Civil. Este proceder lo autoriza la propia Regla 60, supra.
Por todo lo antes expuesto, procede revocar la sentencia emitida por el Tribunal de Circuito mediante la cual deses-timó con perjuicio la demanda presentada por la Asocia-ción y confirmar la sentencia emitida por el tribunal de instancia.
El Juez Asociado Señor Rivera Pérez no intervino.

 Solicitó, además, veintisiete dólares ($27) por costas y gastos, y cuatrocientos noventa y un dólares con cincuenta y seis centavos ($491.56) por honorarios de abogado. Pidió también las cuotas acumuladas a razón de veinte dólares ($20) men-suales dejadas de pagar y hasta la satisfacción total de la sentencia que se dicte en su día.


 Surge de la copia del “Diligenciamiento por persona particular” que éste fue hecho por Eduardo Serrano.


 También fundamentó su solicitud de desestimación en que, al no aparecer la fecha de presentación en la copia de la demanda, ésta fue firmada por el abogado el 6 de agosto de 1997, o sea, hacía más de un año. Alegó, además, que las alegaciones de la demanda indicaban una suma de dinero en exceso a lo provisto en la Regla 60 de Procedimiento Civil, 32 L.P.R.A. Ap. III (en adelante Regla 60).


 La trayectoria procesal de este caso demuestra con meridiana claridad que la parte demandante actuó con diligencia. No se cruzó de brazos. Fueron varias las razones que impidieron que la parte demandada pudiese ser emplazada pronta-mente, ninguna atribuible a la parte demandante. Lo anteriormente relatado refleja que, arm si fuese de aplicación el término de seis meses que establece la Regla 4.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, la parte demandante tuvo justa causa para la tardanza.


 Hay algunas regiones judiciales que tienen un formulario para la notifica-ción-citación, que puede ser cumplimentado por la parte demandante al momento de presentar la demanda o después. Como lo que habilita la notificación-citación son las *99direcciones del demandado y el demandante, éstas deben ser incluidas como requi-sito en todos los formularios.


 Puede, por ejemplo, basarse en la presunción controvertible de que una no-tificación depositada en el correo que no fue devuelta, se presume recibida. 32 L.P.R.A. Ap. IV, R. 16(24).


 Véase AC.A.A. v. Travelers Ins. Co., 104 D.P.R. 844, 846-847 (1976).


 La Regla 60, supra, también provee para que un juez pueda dilucidar un caso presentado por la vía ordinaria bajo esta regla, si el caso cumple con todos los requi-sitos y en la demanda no se especifica que se quiere que se tramite por la vía ordinaria. Esta situación requiere que el juez le notifique a las partes que el caso se tramitará bajo la citada Regla 60.


 La Ley Núm. 196 de 7 de agosto de 1998 aumentó la cuantía a cinco mil dólares ($5,000). 32 L.P.R.A. Ap. III.


 La Regla 4.3(b) de Procedimiento Civil, supra, dispone:
“El emplazamiento será diligenciado en el término de seis (6) meses de haber sido expedido. Dicho término solo [sic] podrá ser prorrogado por un término razona-ble a discreción del tribunal si el demandante demuestra justa causa para la conce-sión de la prórroga y solicita la misma dentro del término original. Transcurrido el término original o su prórroga sin que el emplazamiento hubiere sido diligenciado, se tendrá a la parte actora por desistida con perjuicio.”


 La Regla 39.2(b) de Procedimiento Civil, supra, dispone:
“El juez administrador ordenará la desestimación y archivo de todos los asuntos civiles pendientes en los cuales no se hubiere efectuado trámite alguno por cual-quiera de las partes durante los últimos seis (6) meses, a menos que tal inactividad se le justifique oportunamente. Mociones sobre suspensión o transferencia de vista o de prórroga no serán consideradas como un trámite a los fines de esta regla.”


 Esto, sin embargo, no quiere decir que, bajo las circunstancias particulares de un caso, no se pueda determinar que la parte promovente se cruzó de brazos o demostró falta de interés en tramitar su reclamación al amparo de la referida Regla 60.


 Esta vista se señaló para catorce días después de la notificación.. La Regla 60, supra, requiere que sean, por lo menos, quince días. Bajo esas circunstancias, lo que procedía era que el tribunal hiciera un nuevo señalamiento.